Title: To George Washington from James Ross, 20 August 1795
From: Ross, James
To: Washington, George


          
            Sir
            Pittsburgh 20th August 1795
          
          I have agreed to sell your lands on Millers Run in Washington County to Colo. Matthew Ritchie, at four Dollars per Acre strict measure. One fourth part of the purchase money to be paid upon the first day of next June, The residue to be paid in four equal Installments commencing on the first day of June 1797. & Interest to run on the whole sum from the first day of January next. The purchase money to be secured by Judgment Bonds and Mortgage of the premisses. All payments to be made at the Bank of Pennsylvania, & interest on the whole Sum due to be paid Yearly at the Bank on the first of June untill the whole is discharged. The Rents due & to become due upon the present leases are reserved to You. These lands are now leased for One Year expiring upon the first day of April Next: but the tenants have the priviledge of sowing one half the Arable land this fall. They Obliged, however to give possession of the premisses (not sown) to any purchasor or future tenant upon the first of April

Next. Charles Morgan tells me that the whole rent will not exceed £100 or thereabouts, but that the tenants are to leave the lands in tenantable repair.
          Colo. Ritchie has been long a resident in Washington County, possesses a large property, is noted for his punctuality, & has lands in the Neighbourhood of yours. He expects that by cutting his & yours into Lotts of fifty or 100. a[cres], and giving long credits, he will be able to sell for a very considerable profit. Independent of all sales, you may be assured that he will comply with his engagements, & that he is in circumstances which ensure punctuality. He thought it Unreasonable that I should demand Interest before possession could be given, especially in this case, where at the expiration of the lease, one half the Arable land will be in crop for your benefit. Upon the other hand the rent is trifling & one reason of this is that the tenants are to leave the premisses in tenantable repair. These repairs if made will be an immediate & permanent benefit to the purchaser. Three months Interest will in some measure equalise this between you. To this I Added that a strict construction of your letter to me would oblige me to sell for Interest on the Whole Sum from the date of the contract, & that I had already exceeded my Instructions by remitting the Interest Untill the first of January next. He signed An Article of agreement upon the terms first above mentioned, but at the same time delivered me the enclosed letter desiring me to forward it to you, this I undertook to do without intimating any probability of its success or making any engagement to urge it. so that you will Judge and decide for yourself without the weight of any honorary promise of mine farther than I have mentioned.
          I fixed upon the first of June rather then the first of april for all the payments, because they will correspond with those of Colo. Shreve, & by dividing the ballance of the purchase money into four installments instead of five, the whole Amount will be discharged in both cases at exactly the same time. As Colo. Ritchies ability for the first payment is unquestionable, & Interest runs in the meantime I thought it would be less trouble & every way more agreeable to you. Charles Morgan will make an Accurate survey of the whole tract & return it to me. This survey & not the quantity mentioned in your patents, is to govern the contracting part⟨ies⟩ As to the purchase money. In order to clothe me with legal & formal pow⟨er⟩ to conclude this agreement & Sign your

name, a power of Attorney un⟨der⟩ your seal will be Necessary, as in the case of Colo. Shreve. As Colo. Ritchies prospect of selling, has been formed chiefly upon his strong connection with the Europeans, he wishes to have a conveyance of the lands & to execute a Mortgage that he may be enabled to perfect the titles which he Undertakes to make in all cases of prompt payment. To this I see no Objection. The execution of the Title may be deferred untill next spring as Mrs Washingtons Signature will be necessary, and in the mean time after your power of Attorney Arrives I will enter into formal Articles, & take the Judgment Bonds which Virtually effects all that can be immediately wanted.
          Jabez Bingham, whose letter on the subject of leasing all your lands was enclosed to me in yours of the 15th July last, came to this place a few days ago: such a lease as he seemed to have in view, appeared to me a real sale reserving a ground rent, & Such a Sale as if made even far above the present selling price would be entirely incompatible with either your Views or interest, in as much as the payment of the Annuity, or rent reserved would depend upon the wealth & Number of the Actual Occupants, & even in that case should there be a default the only effectual process would be distress of their property on the premisses, a remedy disagreeable, tedious & expensive. Such a reservation will suit well enough with ground upon which Valuable improvements, are to be erected but where the soil itself is more valuable than the improvements, it must always be ineligible. In this case from a long conversation with Mr Bingham I could not discover either property, connections, or talents which would recommend him as the principal in such an Undertaking. Finding that I did not listen to proposals of this discription, he offered to become the purchasor of the lands on Millers run & was willing to enter into Articles This I declined unless he would give me Security for the first payment, this was out of ⟨his⟩ power but I then saw that there was some reliance upon your being willing to take back the lands on the first of april next rather than sue for your money, & in the mean time you were prevented from Selling if a purchaser offered, & he could avail himself of the opportunity to make what profit he could by selling before Peace with the Indians should hold out security to those desirous of going on to the Settlements upon the Ohio—There is not the most remote pos⟨sibi⟩lity that he will on any terms agree with me for the lands

down the Ohio nor for any part of them. Several inquiries have been lately made, for the terms on which you will Sell the round bottom on the Ohio ⟨at⟩ the Mouth of Fish Creek. I have mentioned that considerable credit wo⟨uld⟩ be Allowed but could Not Venture to fix a price untill you were consulted. With the highest Respect I have the Honour to be Sir your Most Obedient humble Servant
          
            James Ross
          
        